Citation Nr: 9921901	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral right 
foot and ankle disorder.  

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for urethritis. 

4.  Entitlement to service connection for a cardiac 
arrhythmia. 

5.  Entitlement to service connection for the residuals of 
left testicular trauma. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for internal 
derangement of the left knee.  

8.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder for the period 
from November 10, 1992 to November 6, 1996.  

9.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder for the period from 
November 7, 1996 to April 6, 1997.

10.  Entitlement to an increased evaluation for post-
traumatic stress disorder for the period beginning on 
April 7, 1997, currently evaluated as 50 percent disabling.

11.  Entitlement to an initial compensable evaluation for 
scar of the left knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, and G. P. 


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


Initially, the Board notes that this case involves an appeal 
as to the initial ratings of the veteran's post-traumatic 
stress disorder (PTSD) and scars of the left knee, rather 
than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  Accordingly, the claim for a higher 
evaluation for PTSD has been separated into three issues to 
reflect the staged ratings assigned to that disability in 
existing rating decisions.  

The veteran's representative noted in his May 1999 brief that 
the veteran was seeking review of the RO's denial with 
respect to whether new and material evidence had been 
submitted to reopen a claim of service connection for cysts 
as secondary to exposure to Agent Orange.  The record shows 
that the issue of service connection for cysts was 
adjudicated in an August 1994 rating decision and the issue 
of whether new and material evidence had been submitted to 
reopen the service connection claim in an August 1997 
supplemental statement of the case.  

The record does not show that the veteran has filed a notice 
of disagreement with respect to this claim.  The Board notes 
that appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); see also 38 C.F.R. § 20.200 (1998).  Because an 
appeal has not been initiated, the Board will not address the 
issue of whether new and material evidence has been submitted 
to reopen a claim of service connection for cysts as 
secondary to Agent Orange exposure.  

As to the issue of entitlement to service connection for 
internal derangement of the knee, the Board notes that this 
issue was raised at the veteran's October 1993 personal 
hearing before a hearing officer at the RO.  Thus, the 
hearing officer's July 1994 decision constitutes the initial 
adjudication of the veteran's claim.  The record does not 
contain a notice to the veteran of this decision nor a 
statement of the veteran's appellate rights as to this issue.  



However, the issue was included in an August 1994 
supplemental statement of the case and the veteran was 
notified that he had 60 days to perfect his appeal as to any 
issues not included in any prior statement of the case.  The 
record shows that the veteran's representative included the 
issue in a VA Form 646 in April 1995.  

Notwithstanding that no correspondence was received by the RO 
within the 60 day period specified in the August 1994 
supplemental statement of the case, the Board finds that the 
veteran had one year in which to file a notice of 
disagreement in light of the fact that the supplemental 
statement of the case constituted the initial adjudication of 
the knee claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a); 
see also Archibold v. Brown, 9 Vet. App. 124 (1996).  

Here, the VA Form 646 constitutes a notice of disagreement as 
to the denial of service connection for internal derangement 
of the knee.  The following supplemental statement of the 
case constitutes the statement of the case as to the issue.  
The record shows that the veteran filed a June 1997 statement 
regarding his "appeal" within 60 days.  Accordingly, the 
Board finds that the issue of service connection for internal 
derangement of the knee was perfected and is properly before 
it. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

The Board notes that the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability in light of the veteran's service-
connected disabilities in his May 1999 brief.  As this claim 
has not been adjudicated, procedurally prepared, or certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of service connection for hearing loss is addressed 
in the remand portion of this decision. 




FINDINGS OF FACT

1.  The claims of service connection for a bilateral right 
foot and ankle disorder, urethritis, a cardiac arrhythmia, 
the residuals of left testicular trauma, and internal 
derangement of the left knee are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation. 

2.  The probative medical and lay evidence shows that the 
veteran's current diagnosis of actinic keratoses is related 
to an injury incurred during active service.  

3.  The probative medical evidence for the period from 
November 10, 1992 to November 6, 1996, shows that the 
veteran's PTSD more nearly approximates the criteria less 
than 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment. 

4.  The probative medical evidence for the period from 
November 7, 1996 to April 6, 1997 shows that the veteran's 
PTSD more nearly approximates the criteria of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

5.  The probative medical evidence for the period from 
November 7, 1996 to April 6, 1997 does not show that the 
veteran's PTSD symptomatology is productive of considerable 
social and industrial impairment.  

6.  The probative medical evidence for the period following 
April 7, 1997 shows that the veteran's PTSD more nearly 
approximates the criteria for considerable social and 
industrial impairment.

7.  The probative medical evidence for the period following 
April 7, 1997 does not show that the PTSD symptomatology is 
manifested by occupational and social impairment due to 
manifestations of: suicidal ideation obsessional rituals; 
intermittent illogical obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control; 
neglect of personal appearance; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.

8.  The probative medical evidence does not show that the 
service-connected scars of the left knee are manifested by 
superficial, poorly nourished scars, with repeated 
ulceration, are tender and painful on objective 
demonstration, or are linked to any limitation of function of 
a body part.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral foot and ankle disorder, urethritis, a cardiac 
arrhythmia, the residuals of left testicular trauma, and 
internal derangement of the left knee are not well grounded.  
38 U.S.C.A. § 5107(a). (West 1991). 

2.  Actinic keratoses resulted from a disease or injury 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303(d) (1998).

3.  The criteria for an initial evaluation in excess of 
10 percent for PTSD for the period from November 10, 1992 to 
November 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996). 

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period from November 7, 1996, and April 6, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (1998).


5.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period beginning April 7, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996) (as amended by 61 Fed. 
Reg. 52,695 (1996) and codified at 38 C.F.R. § 4.130 (1998)).

6.  The criteria for an initial compensable evaluation for 
scars of the left knee have not been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection.

General criteria

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where a claim is well grounded VA shall assist the 
claimant in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is generally presumed.  Arms v. West, 12 Vet. App. 188, 
193 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)).

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110.  
Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served during a period of war or peacetime 
service on or after January 1, 1947, and a presumptive 
disease such as arthritis, cardiovascular renal disease, and 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§3.102, 4.3 
(1998).


Entitlement to service connection for a bilateral right foot 
and ankle disorder

Factual background

The service medical records show that the veteran was treated 
in July 1968 for a twisted right ankle.  



The June 1970 report of medical examination at separation 
shows a normal clinical evaluation for the lower extremities.  
The veteran indicated no swollen or painful joints in the 
June 1970 report of medical history.

A February 1993 VA orthopedic examination report shows a 
diagnosis of history of inversion sprain of the left ankle in 
1968 with apparently some damage to the lateral ankle 
structures.  The examiner noted some very slight residual 
pain in the lateral aspect of the left ankle with prolonged 
standing or walking and assessed mild impairment of left 
ankle function.  

The veteran reported in an October 1993 personal hearing 
before a hearing officer at the RO that he sustained a foot 
and ankle injury during basic training.  He reported that his 
right ankle swells when he stands or uses the ankle a lot and 
that the ankle was sprained during service.  He also 
described discomfort of the right foot when wearing his boots 
or shoes due to the little toe.  The veteran clarified that 
he only sustained an injury to the right ankle during 
service.  

In a March 1994 VA examination, the veteran complained of 
some pain laterally along the right ankle, occasional 
swelling with prolonged standing, and pain with clutch and 
foot operated equipment usage.  Examination of the ankle 
revealed full range of motion, and x-rays revealed no 
degenerative joint disease.  The diagnoses included history 
of inversion sprain of the right ankle in 1968.  The examiner 
noted that he apparently had some stretch of the lateral 
ankle ligaments and some tenderness over the lateral ankle 
structure with forced inversion.

In an October 1996 VA examination, the examiner noted that 
the ankles were normal on visual examination, and found no 
effusion, redness, heat, crepitation on motion, or tendon 
elasticity.  The diagnosis was no abnormality found on 
examination of the right foot and no abnormality found of the 
feet.  


Analysis

The Board reiterates the requirements for a well grounded 
claim for service connection as follows: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  Caluza, supra.  

Initially the Board notes that the veteran clarified that he 
was seeking service connection for a right ankle and foot 
disorder at his October 1993 personal hearing.  The service 
medical records do not show, nor does the veteran contend, 
that he injured his left ankle or foot during service.  
Moreover, he identified current complaints with the right 
ankle and foot at his personal hearing, rather than the left.  
Hence, the Board will address the issue of service connection 
for a right ankle and foot disorder.  

Following a review of the probative evidence of record, the 
Board finds that the claim of service connection for a right 
ankle and foot disorder is not well grounded.  The record 
does not contain medical nexus evidence to show that the 
veteran's current right ankle disorder is linked to the 
inservice right ankle sprain.  The March 1994 examination 
report shows diagnoses of "stretch of the lateral ankle 
ligaments" and pain of the right ankle.  The report does not 
show, however, that the current diagnoses are linked to the 
history of the right ankle sprain.  

The Board notes that a lay witness is not competent to render 
medical diagnoses or opinions of medical causation.  See 
Grottveit, 5 Vet. App. at 93 (holding that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the issue of whether the veteran's right ankle 
disorder is linked to his inservice ankle sprain involves an 
issue of medical causation for which competent medical 
evidence is required.  In absence of competent medical 
evidence of a nexus, the Board must deny the right ankle 
claim as not well grounded. 

The Board also notes with respect to the claim for a right 
foot disorder that the record does not contain competent 
medical evidence of a current diagnosis of a right foot 
disorder.  The veteran reported at his October 1993 personal 
hearing that he had discomfort of the little toe of the right 
foot.  The October 1996 VA examination found no abnormality 
of the feet.  The Court stated in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
In absence of a current diagnosis of a right foot disorder, 
the veteran's claim for a right foot disorder is not well 
grounded. 

Entitlement to service connection for a skin rash

Factual background

The service medical records do not show complaints, treatment 
for, or a diagnosis of a skin disorder.  The June 1970 report 
of medical examination at separation shows a normal clinical 
evaluation of the skin and the veteran did not report a skin 
disease in his report of medical history.  

A November 1992 VA Agent Orange examination report shows a 
normal clinical evaluation for the skin.  

The veteran reported in a February 1993 general VA 
examination with respect to his claim for a skin rash that 
his lump of the right forearm of 15 years duration was 
related to Agent Orange exposure.  On physical examination, 
the examiner found no acute or chronic skin lesions.  The 
examiner did note that a 2 centimeter nodule on the posterior 
aspect of the right forearm near the elbow joint represented 
a possible cyst.  

The veteran reported in his October 1993 personal hearing 
that he had cysts on his arms and boils on the buttocks, and 
red spots on the back.  

The veteran also noted that he was sent to the platoon 
medicorps where lotion was applied to his skin during 
service.  

In a March 1994 VA examination of the skin, the examiner 
found white scaling papules scattered over the dorsum and 
lateral aspects of the arms and back.  The examiner noted 
that the veteran sustained extensive sun exposure during 
service in Vietnam where he drove an armored vehicle.  The 
diagnosis was actinic keratoses related to extensive sun 
exposure during service in Vietnam.  

A VA operative report shows that the veteran had a lesion 
excised from the right elbow in September 1994.  The 
postoperative diagnosis was skin lesion right elbow 
consistent with inclusion cyst and skin lesion right arm 
consistent with old folliculitis staph infection.  

In an October 1996 VA examination, the examiner found no 
significant acute skin lesions, and a few tiny pustules over 
the abdomen and extremities.  The diagnosis was tiny pustules 
scattered over the abdomen and extremities of no significance 
and no evidence of chloracne.  

Analysis

The Board finds that the veteran's claim for service 
connection for a skin rash is well grounded.  The record 
reflects that the veteran served in Vietnam and the lay 
testimony of the veteran is sufficient to establish sun 
exposure during such service.  The record shows a diagnosis 
of actinic keratoses related to extensive sun exposure in 
Vietnam, thus providing a potential nexus between service and 
his current skin disorder.  Caluza, 7 Vet. App. at 506.  The 
diagnosis of actinic keratoses in the March 1994 VA 
examination report establishes the presence of a current 
disability.  Id. 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in developing his claim.  38 U.S.C.A. 
§ 5107(a).  

In this regard, the Board notes that the claims file contains 
VA examinations of the veteran concerning his skin disorders.  
The only treatment records identified by the veteran for 
skin-related disorders have been obtained.  The Board 
concludes that no further duty to assist is required to reach 
an equitable determination in the case at hand.  Id.

Initially, the Board finds that service connection for a skin 
rash as secondary to the veteran's exposure to Agent Orange 
is not warranted.  The probative medical evidence does not 
show that chloracne or other acneform disease consistent with 
chloracne was manifest to a degree of 10 percent within a 
year of separation from service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  Moreover, the current 
diagnoses do not show that the veteran has chloracne.  As 
noted in the introduction section of this decision, the issue 
of service connection for cysts as secondary to Agent Orange 
exposure has not been appealed and will not be addressed.  

Notwithstanding the foregoing discussion, the Board finds 
that service connection is warranted for actinic keratoses on 
a direct basis.  The Board notes that the service medical 
records do not show that the veteran had keratoses during 
service.  The veteran did report that he was seen for a skin 
rash during service at the platoon medic station. 

While the veteran is not competent to diagnose his type his 
skin disorder during service, he is competent to relate his 
exposure to sun.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony is competent only when it regards 
features or symptoms of injury or illness).  Hence, the 
veteran's statements are competent to establish that he was 
exposed to the sun during service.  

The March 1994 VA examination of the skin diagnosed actinic 
keratoses scattered over the dorsum and lateral aspects of 
the arms and back.  The only medical evidence of record 
expressing an opinion as to the etiology of the veteran's 
actinic keratoses is in support the veteran's claim.  

The examiner related the actinic keratoses to extensive sun 
exposure during the veteran's service in Vietnam.  For these 
reasons and bases, the Board finds that the evidence supports 
a grant of service connection for actinic keratoses on a 
direct basis.  38 C.F.R. § 3.303(d).

Entitlement to service connection for urethritis

Factual background

The service medical records show a diagnosis of urethritis 
secondary to staphylococci and diphtheroids when the veteran 
was hospitalized for malaria in July 1969.  The June 1970 
report of medical examination at separation shows a normal 
clinical evaluation for the genitourinary system.  

The VA examiner in February 1993 found that the veteran had 
no urinary complaints at present.  

The veteran reported in an October 1993 VA examination that 
he had not had any recurrences of a urinary tract infection 
since 1969.  

An October 1996 VA examination shows a diagnosis of history 
of urethritis, asymptomatic at present.  

Analysis

The Board finds that the veteran's claim of service 
connection for urethritis is not well grounded.  
Notwithstanding the service medical records which show a 
diagnosis of urethritis secondary to staphylococci and 
diphtheroids during service, the probative postservice 
medical evidence does not show a current genitourinary 
disability.  See Caluza, supra.  

The postservice medical evidence does not show that the 
veteran has a current disability linked to the inservice 
diagnosis of urethritis.  In this regard, the Board notes 
that a current disability cannot exist without some evidence 
of its existence in terms of current symptomatology.  Gilpin 
v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  The 
October 1996 VA examiner found that the veteran was 
asymptomatic for urethritis.  

Moreover, the inservice diagnosis of urethritis does not well 
ground the claim in absence of medical evidence of a current 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Here, the probative medical evidence does not show a 
current disability linked to the inservice diagnosis of 
urethritis.  

The Board further notes that the issue of whether the veteran 
has urethritis linked to the inservice diagnosis requires 
competent medical evidence.  See Grottveit and Espiritu, 
supra.  Because the probative medical evidence of record does 
not show current symptoms of urethritis, the claim must be 
denied as not well grounded.  See Caluza, supra.

Entitlement to service connection for a cardiac arrhythmia

Factual background

The service medical records show that the veteran was 
hospitalized for malaria in July 1969.  The final diagnoses 
included cardiac arrhythmia secondary to wandering pacemaker.  
The June 1970 report of medical examination at separation 
shows a normal clinical evaluation for the heart.  

The February 1993 VA examination report shows that the heart 
was clinically normal and that the veteran had no cardiac 
symptoms.  The examiner noted that the October 1992 
electrocardiogram was normal.  

The veteran's fiancée reported at the October 1993 personal 
hearing with respect to symptoms of a cardiac disorder that 
the veteran's heart beats quickly at night, accompanied by 
hard breathing.  

The veteran reported an occasional sharp chest pain in an 
October 1996 VA examination.  Following physical examination, 
the examiner diagnosed atypical chest pain, no evidence of a 
cardiac disease.  The examiner also noted that a cardiac 
arrhythmia was not found on clinical examination.  

Analysis

The Board finds that the veteran's claim of service 
connection for a cardiac arrhythmia is not well grounded.  
Notwithstanding the service medical records, which show a 
diagnosis of cardiac arrhythmia during service, the probative 
postservice medical evidence does not show a current cardiac 
disability.  See Caluza, supra.  

The postservice medical evidence does not show that the 
veteran has a current disability linked to his inservice 
complaints and does not establish current disabilities with 
respect to his claims for service connection.  In this 
regard, the Board notes that a current disability cannot 
exist without some evidence of its existence in terms of 
current symptomatology.  Gilpin, 155 F.3d at 1356.  Moreover, 
the inservice diagnosis of cardiac arrhythmia does not well 
ground his claim in absence of medical evidence that he has a 
current disability.  See Chelte, 10 Vet. App. at 271.  The 
probative medical evidence does not show a current disability 
related to the veteran's military service treatment for a 
cardiac arrhythmia secondary to wandering pacemaker.  

The Board further notes that the issue of whether the veteran 
has a current cardiac disorder linked to the inservice 
diagnosis requires competent medical evidence.  See Grottveit 
and Espiritu, supra.  Because the probative medical evidence 
of record does not show current cardiac disability, the claim 
must be denied as not well grounded.  See Caluza, supra.


Entitlement to service connection for the residuals of left 
testicular trauma

Factual background

The service medical records show that the veteran was hit in 
the scrotum during a baseball game in May 1970.  The urology 
clinic report shows a diagnosis of traumatic epididymitis.  
The June 1970 report of medical examination at separation 
shows a normal clinical evaluation for the genitourinary 
system.  

The November 1992 Agent Orange examination report shows that 
physical examination of the scrotum and testes was normal.  

The February 1993 general VA examination report shows that 
physical examination of the genitalia was normal.  

The veteran reported at his October 1993 personal hearing 
that he was struck in the left testicle during service.  He 
reported that it was still tender and that he has a knot 
which he was told by the VA physician was a scrotal mass.  

The VA examiner found that the genitalia were normal on 
physical examination in October 1996.  

Analysis

The Board finds that the veteran's claim of service 
connection for the residuals of left testicular trauma is not 
well grounded.  Notwithstanding the service medical records, 
which show a diagnosis of traumatic epididymitis during 
service, the probative postservice medical evidence does not 
show current residuals linked to the inservice testicular 
injury.  See Caluza, supra.  

The postservice medical evidence does not show that the 
veteran has a current disability linked to his inservice 
injury.  In this regard, the Board notes that a current 
disability cannot exist without some evidence of its 
existence in terms of current symptomatology.  Gilpin, 155 
F.3d at 1356.  Moreover, the inservice diagnosis of traumatic 
epididymitis does not well ground his claim in absence of 
medical evidence that he has a current disability.  See 
Chelte, 10 Vet. App. at 271.  The probative medical evidence 
does not show current clinical residuals related to the 
traumatic epididymitis diagnosed during service.  

The Board further notes that the issue of whether the veteran 
has current clinical residuals linked to the inservice 
diagnosis of traumatic epididymitis requires competent 
medical evidence.  See Grottveit and Espiritu, supra.  The 
veteran stated that the VA physician found a scrotal mass.  
The Court has held that statements of a physician filtered 
through a lay person's sensibilities are too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1996).  Because the 
probative medical evidence of record does not show current 
disability linked to the inservice injury, the claim must be 
denied as not well grounded.  See Caluza, supra.

Entitlement to service connection for internal derangement of 
the left knee

Factual background

The service medical records show a diagnosis of lacerations 
of the left knee in September 1969.  The June 1970 report of 
medical examination at separation shows a normal clinical 
evaluation of the lower extremities.  

The VA examiner noted in a February 1993 examination that 
there was no crepitation on motion of this knee joint or on 
grinding the knee cap against the underlying femur.  X-rays 
of the left knee joint were normal.  The diagnoses included 
intermittent pain and swelling in the left knee particularly 
with heavy physical activity which has been required in the 
use of this leg and knee in operating heavy equipment.  

The veteran reported at his October 1993 personal hearing 
that the service-connected laceration scars of his left knee 
were not what he was worried about, but rather the swelling 
of his knee.  He noted that the swelling began in the past 
10 years.  He described the problem with his knee in terms of 
his current employment since he must use his feet to steer 
the heavy machinery, which in turn causes him to place 
pressure on the knee.  

In a March 1994 VA examination, the examiner found a moderate 
degree of crepitation in terms of grinding of the left 
patella against the underlying femur.  The diagnosis was 
moderate impairment of the left knee, by history.  

Analysis

The veteran is currently service connected for the 
lacerations of the left knee.  The claim for internal 
derangement of the left knee is a claim of service connection 
for left knee pathology other than the service-connected 
scars.  As noted above, the veteran reported complaints of 
left knee swelling and pain.  The clinical evidence of record 
shows crepitation of the patella against the underlying 
femur.

In the instant case, the Board finds that service connection 
for internal derangement of the knee is not warranted.  The 
probative medical evidence does not show that the crepitation 
of the patella, swelling, and pain are linked to the 
veteran's military service.  In addition, the veteran's lay 
testimony shows that the symptomatology for which he seeks 
service connection had its onset following service.  

The probative medical evidence also does not show that the 
crepitation, pain, and swelling of the left knee are linked 
to the veteran's service-connected scars.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The 
examiner in February 1993 noted that the fragment wound was 
superficial in that it traversed through the soft tissues or 
beneath the skin and did not penetrate into the knee joint.  




The service medical records and the postservice medical 
evidence does not show that the veteran's current knee 
complaints are linked to service or linked to his service-
connected scars.  Hence, in absence of competent medical 
evidence of a nexus between an inservice injury or disease 
and the current left knee crepitus, swelling, and pain, the 
Board finds that the claim of service connection for internal 
derangement of the knee is not well grounded.  Caluza, supra.


Other matters

Although the Board considered and denied the veteran's claims 
of service connection for a bilateral foot and ankle 
disorder, urethritis, a cardiac arrhythmia, the residuals of 
left testicular trauma, and internal derangement of the left 
knee on a basis different from that of the RO, which denied 
the claims on the merits, the veteran has not been prejudiced 
by this decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection 
with respect to the forgoing claims.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.  The Court has also held that the 
interpretation of the claims development procedures contained 
in Manual M21-1 stands in direct contravention of the command 
in 38 U.S.C. § 5107 and in absence of the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999).

II.  Claims for higher initial disability 
ratings.

General criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Entitlement to increased compensation for PTSD

Factual background

The examiner noted in a November 1992 VA outpatient report 
that his overall impression from the assessment was that of 
an individual with significant levels of symptoms associated 
with PTSD as well as significant depression. 

In a February 1993 VA examination, the veteran reported that 
he had been employed for many years, but had been out of work 
for five months.  He reported that he had a few friends but 
did not like crowds and avoided them.  The examiner noted 
that the veteran had been married seventeen years with his 
first wife, six months with his second wife, and five and a 
half years with his third wife.  The veteran reported that he 
continued to have contact with his three children from the 
first marriage.  Following mental status examination, the 
examiner concluded that the veteran's picture might suggest a 
chronic mild PTSD based largely on the prior outpatient 
evaluation.

A February 1993 private examination report shows that the 
veteran was evaluated for PTSD as manifested by sleep 
disturbance, flashbacks, stress, and hypervigilance.  The 
examiner also noted that the veteran had been alcohol 
dependent.  The examiner noted that the veteran had been a 
heavy equipment operator for most of his life and was 
currently unemployed due to a long period of inclement 
weather.  The report shows diagnoses of PTSD, dysthymia, and 
alcohol dependence.  The Axis IV assessment was severe based 
upon unemployment, financial difficulties, and untreated 
health problems.  The global assessment of functioning (GAF) 
score was estimated at 55 and 60 over the past year.  The 
record contains the progress notes of the examiner dated 
between December 1992 and February 1993.  

The veteran reported in an October 1993 personal hearing 
that, other than his fiancée, he did not have any social 
relationships with friends or relatives in the community.  He 
reported that he used alcohol as a form of self-medication.  
The veteran described having six jobs in the previous two 
years.  He noted that he had a fairly good relationship with 
the children from his previous marriage.  

In a March 1994 VA examination, the veteran reported no 
change in his symptoms.  He reported that he was still 
working with heavy equipment.  He described his mood as not 
very much depressed and that he was in a better mood since 
getting married.  On mental status examination, the examiner 
noted that the veteran was cooperative, pleasant, goal-
oriented, and oriented times three, and noted an affect of 
mild tension.  The impression was chronic mild PTSD, and 
incapacity to work and socialize was mild.  

A July 1994 examination report of a private social worker 
shows that the veteran continued to work in construction 
where he has been employed for three years.  On mental status 
examination, cognitive functioning was in the normal range, 
thoughts were clear, relevant, and goal-oriented.  The 
examiner noted a mood of depression, characterized by 
helplessness, hopelessness, suicide ideation with no plan, 
sleep disruptions, and nightmares.  He had loss of 
motivation, loss of interest in usual activities, and loss of 
energy.  

The examiner also noted that the veteran had no friends and 
belonged to no organizations.  The examiner observed that the 
veteran had problems with authority as shown in his numerous 
jobs and had great problems with socialization.  The 
diagnosis was severe PTSD and chronic recurrent depression 
secondary to the PTSD.  

In an October 1996 VA examination, the veteran reported that 
he worked for the city as a crew chief and equipment operator 
for approximately 8 months.  He reported that he went to work 
and stayed around the house and occasionally went gambling on 
the boat.  He had not gone fishing or hunting for three 
years.  The veteran reported trouble going to sleep and 
waking four times per night.  He described becoming a little 
depressed now and then.  He described that most of his relief 
came from talking to his wife.  He had no thoughts of 
suicide, nor any attempts.  On mental status examination, the 
examiner noted that the veteran was casual and neat in terms 
of dress, pleasant, cooperative, and goal-oriented.  He was 
able to organize his thoughts and to express himself well.  
Speech was normal, affect was of mild tension and mild 
depression.  The impression was chronic mild PTSD.  The 
examiner noted that his incapacity to work and socialize was 
mild.  

The veteran described being in his current job for a year in 
a December 1996 VA examination.  He reported that he had no 
hobbies, tosses and turns a lot in his sleep, gets depressed, 
and has thoughts of suicide.  On mental status examination, 
the veteran was cooperative, vague, goal oriented, and 
oriented as to time, place, and person.  He was able to 
organize his thoughts and express himself and had reasonable 
speech.  The examiner found that affect was of moderate 
tension and anxiety with a great deal of avoidance and denial 
of feeling.  Mood was moderate depression.  The examiner 
found that he did have problems with short term memory and 
concentration.  Judgment was found to be fair and the 
examiner noted some insight.  The impression was chronic 
PTSD, chronic dysthymia, and alcohol dependence.  The GAF 
score was 70.  

In a March 1997 statement, the veteran's spouse described the 
veteran's PTSD as severe as manifested by his difficulty to 
stay in a job, avoidance of people, drinking beer, and 
problems related to sleep.  

The veteran was seen in the VA outpatient clinic in 
April 1997 for complaints that although his sleep was better 
he was still drinking as much as ever.  The diagnoses 
included alcohol dependence and PTSD.  The examiner's 
recommendations included inpatient treatment for alcohol 
dependence.  

An August 1997 report of a private psychiatrist shows that 
the psychiatrist examined the veteran and also reviewed the 
information contained in the private social worker's report.  
The psychiatrist noted the numerous job changes and also 
noted the history of four marriages, the first three of which 
he described as chaotic.  The psychiatrist noted alcohol 
abuse problems with respect to self-medication for anxiety 
and depression.  He also described manifestations of 
continued sleep problems and social avoidance.  The examiner 
summarized that the veteran still exhibited viable major 
emotional and mental residuals of his combat experiences and 
that his symptoms constituted a major impairment in his 
ability to function productively in employment activities as 
well as impairing interpersonal relationships.  The diagnosis 
was chronic and severe PTSD.  

In a September 1998 VA examination, the veteran reported 
considerable difficulty in getting sleep.  The examiner noted 
consistent difficulty in maintaining long term employment.  
On mental status examination, the examiner found that the 
veteran was alert and oriented in all spheres and was 
cooperative.  Speech was of normal rate and volume.  Mood was 
mildly depressed and his affect was somewhat constricted, but 
was appropriate overall.  The examiner's findings included no 
indication of a thought disorder, and intact insight and 
judgment.  The examination report shows that the veteran 
underwent psychodiagnostic testing.  The examiner reported 
that based on the testing and the clinical interview, which 
were consistent, that his symptoms and self-stress had been 
somewhat increased and unrelenting.  



The examiner noted that it appeared he was using alcohol to 
modulate his symptoms and in all likelihood his PTSD symptoms 
had become a relatively chronic problem.  The examiner opined 
that the veteran's presentation was still significantly 
aversive and resulted in impairment in social and 
occupational functioning.  The diagnoses included chronic 
severe PTSD and alcohol dependence.  The GAF scores were 55, 
currently and over the past year.

Criteria

The Board notes that revised rating criteria for mental 
disorders became effective on November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  Where a regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

PTSD is evaluated pursuant to the provisions contained in 
38 C.F.R. § 4.130 (as amended by 61 Fed. Reg. 52,695 (1996)).  
A 10 percent evaluation is warranted under the revised 
criteria for PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

Under the revised criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

Under the revised criteria, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id. 

The criteria in effect prior to the revisions effective on 
November 7, 1996, provided a 10 percent evaluation for PTSD 
when the disorder was manifested by less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 30 percent evaluation for PTSD was warranted when the 
disorder caused a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The criteria in effect prior to the revisions, provided a 
50 percent evaluation for PTSD when the disorder caused 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  

The criteria provided a 70 percent evaluation when the 
disorder caused severe impairment in the ability to establish 
or maintain effective relationships with people, and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  Id.

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected PTSD within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The veteran's representative asserts 
that a remand is warranted to afford an opportunity to the RO 
to apply the revised criteria to the veteran's claim.  (App. 
Br. at 11).  The Board finds that the veteran has been given 
notice of both the old and the new criteria with respect to 
the evaluation of his PTSD.  The Board notes that the Court's 
decision in Baker v. West, 11 Vet. App. 163 (1998), is 
inapplicable to the present circumstances.  In that case, the 
new amendments to the schedule of ratings had become 
effective after the appeal to the Court and therefore had not 
been applied by either the Board or the RO.  

In the case at bar, the RO applied the revised criteria in 
the May 1997 rating decision and also provided the criteria 
in the May 1997 supplemental statement of the case.  The 
May 1997 rating decision shows that it found that the amended 
criteria to be more advantageous to the veteran's claim.  
Hence, the RO discharged its responsibility under the Court's 
holdings to apply the schedular criteria more favorable to 
the veteran's appeal.  Karnas, 1 Vet. App. at 313; Baker, 11 
Vet. App. at 169.  As noted above the veteran has had 
procedural notice of the revised criteria and has had an 
opportunity to submit evidence and argument in light of such 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's representative also asserts that the medical 
evidence is inadequate in that it does not reveal current 
level of disability, and therefore a thorough and 
contemporaneous exam should be scheduled on remand.  (App. 
Br. at 11-12).  The Board finds that the medical evidence is 
sufficient and contemporaneous.  See VAOPGCPREC 11-95 
(holding the Board not required under 38 U.S.C. § 5107 to 
remand a claim solely because of the passage of time where an 
adequate examination was prepared).  Here, the record 
contains a September 1998 VA examination.  

The veteran also asserts that the last three exams have been 
performed by the same examiner and a new examination by an 
examiner who has not seen the veteran would give an accurate 
and balanced picture of his disability.  



The record shows that the veteran was examined by the same VA 
examiner in December 1996, October 1996, and March 1994.  
However, the record also shows that the most recent 
September 1998 VA examination was performed by another 
examiner.  Hence, it would appear that the record is already 
sufficient to give an accurate and balanced picture of the 
veteran's disability.  

The Board finds that the medical evidence is sufficient for 
rating purposes.  See 38 C.F.R. § 3.326.  The veteran's 
representative asserts that the revised schedular criteria 
should be provided to the examiner in the context of a new 
examination.  

The Board notes that following a review of the medical 
evidence of record, the probative medical evidence of record 
makes findings that correlate to both the criteria in amended 
VA schedule of ratings as well as the former criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The evidence also does not suggest that his PTSD has 
increased in severity since the September 1998 VA 
examination, nor has the veteran so contended.  Rather, the 
veteran's representative asserts that the existing 
examination reports are inadequate.  

Thus, it does not appear from the record that there is a need 
to verify the current level of disability.  See 38 C.F.R. 
§ 3.327.  For these reasons, the Board concludes that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

A. Entitlement to an initial evaluation in excess of 
10 percent for PTSD for the period from November 10, 1992 to 
November 6, 1996.

Initially, the Board notes that it is barred from applying 
the revised schedular criteria for the evaluation of mental 
disorders prior to the effective date contained in the 
regulation.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Court noted that when VA adopted the revised mental 
disorder rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
November 7, 1996, and because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that VA intended 
to apply those regulations only as of the effective date.  
Id.  Hence, the Board will evaluate the veteran's claim for a 
higher initial evaluation for PTSD pursuant to the former 
schedular criteria.  

In the case at bar, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  
Specifically, the probative medical evidence shows that the 
veteran's disability picture more nearly approximates the 
criteria of mild social and industrial impairment, rather 
than the criteria of definite social and industrial 
impairment due to the PTSD symptomatology.  38 C.F.R. § 4.7.  
As noted above, definite is defined as "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 
9-93).

The medical evidence which suggests that the veteran's 
symptomatology results in a reduction in initiative, 
flexibility, efficiency, and reliability levels to produce 
definite impairment consists of the February 1993 private 
examination report.  In this regard, the examiner rendered an 
Axis IV assessment of severe and a GAF score of 55.  GAF 
scores between 55 and 60 indicate "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-43 (1995) (quoting Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 
1994)).   Hence, this report suggests that the veteran's 
impairment is more than moderate but less than rather large.  

However, the examination report shows that the impairment of 
the veteran's overall level of functioning was not solely due 
to his PTSD symptomatology.  The private examiner specified 
unemployment, financial difficulties, and untreated health 
problems.  The report shows that the health difficulties 
included arthritis, respiratory and dental problems.  With 
respect to the unemployment and financial difficulties, the 
report attributes the veteran's unemployment to a long period 
of inclement weather, per the veteran's report.  

In addition, the February 1993 VA examination report 
performed the same month shows that the veteran's incapacity 
due to his PTSD was mild.  The examiner described the PTSD as 
chronic and mild in degree.  Thus, the findings contained in 
the private examination report are not corroborated by the VA 
examination findings.  

The record contains a July 1994 report that suggests the 
veteran's social and industrial impairment is more than 
moderate but less than rather large.  In this regard, the 
examiner described the veteran's numerous jobs and great 
problems with socialization and diagnosed severe PTSD and 
chronic recurrent depression secondary to the PTSD.  
Notwithstanding the numerous jobs held by the veteran, the 
report also describes the veteran as having been employed for 
three years.  With respect to the great problems with 
socialization, the Board notes that social impairment per se 
will not be used as the sole basis for any specific 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, note 1 (1996).  The examination report 
shows that the veteran had no friends and belonged to no 
organizations, and had been married on three prior occasions, 
but also shows that he was presently married.  

The findings of the July 1994 private examination are not 
corroborated by the March 1994 VA examination in terms of the 
veteran's social and industrial impairment.  The VA examiner 
described the veteran's PTSD as chronic and mild and that the 
incapacity to work and socialize was mild.  

The Board further notes with respect to the level of social 
and industrial impairment due to PTSD prior to November 7, 
1996, that the record contains a VA examination report dated 
in October 1996.  This report shows that the veteran's 
incapacity to work and socialize was mild.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran's claim.  
Gilbert, 1 Vet. App. at 56.  

In light of the foregoing and for these reasons and bases, 
the Board finds that an evaluation greater than 10 percent is 
not warranted for the period prior to November 7, 1996. 

B. Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from November 7, 1996 to April 7, 1997.

Initially, the Board notes that the revised criteria for PTSD 
became effective on November 7, 1996, and accordingly the 
"version most favorable to appellant" applies.  Karnas, 
1 Vet. App. at 313.  The Board notes that the evidence for 
this period consists of a December 1996 VA examination and a 
March 1997 statement of the veteran's spouse.  

Following a review of this evidence, the Board finds that the 
revised criteria are more favorable to his claim.  In this 
regard, the Board notes that the evidence does not show that 
an increased evaluation of 50 percent is warranted under the 
former criteria, i.e. the evidence does not show that the 
social and industrial impairment is considerable.  

For example, the December 1996 VA examination report shows 
that affect was of moderate tension, depression was moderate 
in degree, and the GAF score reflects impairment less severe 
than moderate.  See Carpenter supra.  Under the revised 
criteria, however, the medical evidence arguable meet some of 
the amended criteria for a 70 percent evaluation.  Hence, the 
revised criteria for evaluation of mental disorders is more 
favorable to the veteran's claim.  

Following a review of the probative evidence, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria required for an evaluation of 
30 percent under the revised criteria.  The December 1996 VA 
examination report does not show flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impaired abstract thinking required for 
an evaluation of 50 percent.  

The examiner did note short-term memory and concentration 
problems.  The criteria for a 50 percent evaluation require 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks).  
The criteria for an evaluation of 30 percent provide mild 
memory loss manifested by forgetting names, directions, and 
recent events.   The examiner did not note specifically 
whether the long-term memory was impaired, but rather found 
that the veteran's memory was fairly reasonable.  The Board 
finds that "fairly reasonable" and "some problems" with 
short-term memory noted in the examination report more nearly 
approximate the criteria for mild memory loss described in 
the schedular criteria for an evaluation of 30 percent.  

The examiner noted that judgment was fair, which suggests 
impaired judgment as noted in the criteria for the 50 percent 
evaluation.  The examination report nonetheless shows 
evidence of depressed mood and chronic sleep impairment and 
that the veteran generally functioned satisfactorily with 
routine behavior and self care, and with normal conversation.  
In this regard, the examiner described the veteran as neat in 
dress, and found that he had reasonable speech.  The veteran 
described his sleeping as tossing and turning which shows 
chronic sleep impairment.  In light of the foregoing, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for an evaluation of 30 percent. 

The veteran's spouse noted in her statement that the 
veteran's PTSD symptomatology was severe.  

The Board notes that the veteran's spouse is competent to 
relate features and symptoms of the veteran's PTSD, but is 
not competent to render an opinion as to its severity.  Layno 
v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Generally speaking, lay persons 
are not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's spouse describes symptoms of sleep 
impairment which as noted above is contained in the schedular 
criteria for a 30 percent evaluation.  

She also describes the veteran's difficulty to keep a job.  
The December 1996 VA examination report shows that the 
veteran had been in his current job for a year.  The Board 
notes that the rating schedule represents as far as can 
practicably be determined the average impairment in earning 
capacity from diseases and their residual conditions in civil 
occupations.  See 38 C.F.R. § 4.1.  The schedular criteria 
for an evaluation of 30 percent states occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

In the case at hand, the probative evidence clearly shows 
that the veteran has held several jobs.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran's claim.  
Gilbert, 1 Vet. App. at 56.  The Board concludes that the 
evidence establishes occupational impairment due to the PTSD 
symptomatology to warrant an evaluation of 30 percent for the 
period between November 7, 1996 to April 6, 1997.  

C. Entitlement to an evaluation in excess of 50 percent for 
PTSD after April 7, 1997.

The Board finds that previous criteria for evaluation of 
mental disorders is the "version most favorable to 
appellant."  Karnas, 1 Vet. App. at 313.  The probative 
medical evidence consists of the April 1997 VA outpatient 
treatment report, the August 1997 report of the private 
psychiatrist, and the September 1998 VA examination.  This 
evidence does not show that the veteran meets the criteria 
for an evaluation of 70 percent under the revised criteria.  
Specifically, the medical evidence does not show occupational 
and social impairment due to manifestations of: suicidal 
ideation and obsessional rituals; intermittent illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control; neglect of personal 
appearance; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998). 

The clinical evidence does contain a diagnosis of severe PTSD 
resulting in major impairment and a GAF score of 50.  A GAF 
score of 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board 
finds that this evidence provides a plausible basis that the 
veteran's disability results in social and industrial 
impairment greater than considerable to render the former 
schedular criteria more favorable to the veteran's claim.  

For the following reasons and bases, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for considerable social and industrial impairment, 
rather than severe impairment.  Initially, the Board finds 
that the terms serious and major employed by the GAF 
definition and used by the August 1997 psychiatrist, 
respectively, describe considerable social and industrial 
impairment, rather than severe.  The Board notes that the 
terms "considerable" and "severe" are not defined in the 
schedule of ratings.  Major is defined in Webster's II New 
College Dictionary as "demanding great attention or concern" 
and serious as "grave in quality, character, or manner."  
Webster's II New College Dictionary 660, 1009 (1995).  Severe 
on the other hand is defined as "unsparing and harsh."  Id. 
at 1012. 

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The August 1997 private psychiatrist describes numerous job 
changes as evidence of employment instability.  The 
September 1998 VA examiner noted with respect to the 
information required by the rating board that he consistently 
has difficulty maintaining long term employment.  The 
previous criteria for a 70 percent evaluation require 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  

Notwithstanding the finding that of the private examiner of 
employment "instability" and "difficulty" in maintaining 
employment by the VA examiner, the Board finds that this 
evidence does not rise to the degree of severe impairment, 
and the evidence more nearly approximates considerable 
industrial impairment.  

The August 1997 private psychiatrist described major 
impairment with respect to impairment of the veteran's 
interpersonal relationships.  The September 1998 VA examiner 
found that the veteran's social situation appeared to have 
remained the same since last examination.  The record shows 
that the veteran married his present spouse in December 1993.  
The December 1996 VA examination report suggests that the 
veteran does not have relationships with people outside of 
his marriage and work.  

The August 1997 private examiner noted that the veteran 
maintained little or no contact with his children from 
previous marriages.  The record shows that the veteran has 
three children from his first marriage.  The veteran 
described his relationship with his children at his 
October 1993 personal hearing as fairly good.  The private 
examiner does not describe the veteran's social impairment in 
terms of his current marriage.  While these facts show 
impairment of the veteran's ability to maintain effective or 
favorable relationships with people, the record does not 
establish that such impairment is severe.  

The RO found that the veteran met the criteria for an 
evaluation of 50 percent as of the April 1997 VA outpatient 
treatment.  This report shows, in addition to a diagnosis of 
PTSD, that the veteran was seen for his alcohol dependence, 
for which the examiner recommended inpatient treatment.  The 
September 1998 VA examination report shows that the veteran 
uses alcohol to moderate his symptoms.  In this regard, the 
Board notes that the Court has held that the prohibition of 
38 U.S.C.A. § 1110 (stating that no compensation shall be 
paid if the disability is the result of the veteran's abuse 
of alcohol or drugs) applies to an increased evaluation for 
PTSD based upon manifestations of PTSD symptomatology such as 
alcohol dependence.  Barela v. West, 11 Vet. App. 280 (1998). 

The veteran's representative asserts that the veteran's 
social and industrial functionality more nearly approximate 
the criteria of severe impairment, rather than considerable.  
He cites to the fact that the veteran has had four marriages 
and is estranged from his children, which he notes the 
August 1997 examiner construed as an inability to form 
lasting relationships, and has had considerable job turnover, 
which the examiner construed as limited functionality.  

The representative also cites to the July 1994 examination 
report to show that the veteran has no friends and isolates 
himself, with the exception of contact with his wife.  The 
representative asserts that the veteran's inability to 
concentrate restricts his ability to follow instructions and 
perform more than the simplest tasks.  (App. Br. at 11).  The 
representative further asserts that the veteran has gone from 
operating heavy equipment to his current position as a sewer 
worker.  

The representative's construction of the facts are not 
supported by the record.  The August 1997 opinion of the 
private psychiatrist does not show that the veteran has an 
"inability" to form long lasting relationships.  Rather, the 
psychiatrist described "difficulty" with sustaining 
beneficial interpersonal relationships.  Moreover, the 
psychiatrist noted such difficulty in the context of the 
veteran's first three marriages, in contrast to the veteran's 
current marriage.  

The record also does not show that the difficulties with 
concentration impairs the veteran in his current employment 
in the manner described by the veteran's representative.  The 
December 1996 VA examiner found that the veteran had problems 
with short-term memory and concentration.  The examiner does 
not link this clinical finding to the veteran's occupational 
impairment.  Nor does the record show that the veteran works 
with the sewer department because he can no longer work with 
heavy equipment.  The December 1996 VA examination report 
shows that the veteran had worked with the sewer department 
for one year.  Referring to the same job with the city, the 
veteran reported at his October 1996 VA examination that he 
was a crew chief and equipment operator and operated a back 
hoe for the department.  On the basis of these facts, the 
evidence shows that the veteran still works in a position 
where he operates heavy equipment.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for a schedular 
evaluation in excess of 50 percent for the veteran's PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.132, Diagnostic Code 9411 
(1996).  In reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Entitlement to an initial compensable evaluation for scars of 
the left knee

Factual background

The service medical records show that the veteran sustained a 
laceration to the left knee during a fire fight in 
September 1969.  

The veteran described a fragment wound to the anterior aspect 
of the left knee during service in a February 1993 VA 
examination.  The examiner noted that the wound was a 
superficial wound at the level of the upper pole of the left 
patella and apparently traversed through the soft tissue or 
beneath the skin and did not penetrate the knee joint.  
Physical examination of the left knee revealed several small 
puncture type scars adjacent to the upper pole of the 
patella, which apparently were the result of the fragment 
wound that he incurred in Vietnam.  The scars were well-
healed, freely movable, and nontender.  The diagnosis was 
shell fragment wound of the superior aspect of the left 
patella, apparently a subcutaneous or superficial wound 
beneath the skin, which did not penetrate into the knee 
joint.  

In an October 1993 personal hearing, the veteran reported 
that a piece of shrapnel went into his kneecap during 
service.  The veteran reported that he was not worried about 
the scars due to the laceration, but rather the swelling and 
pain of the left knee.  

In a March 1994 VA examination, the examiner noted a 
6 millimeter x 1 centimeter scar, and a larger scar on the 
left lateral knee that had been sutured by medic in the field 
during service.  The examiner noted that the scar was healed 
and measured approximately 1 centimeter.  

Criteria

The applicable provisions provide a 10 percent evaluation for 
superficial, poorly nourished scars, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

The schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected scars of the left knee within the meaning of 
38 U.S.C.A. § 5107(a).  The claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open, in cases where the 
claimant appeals an initial evaluation.  Shipwash, 8 Vet. 
App. at 224.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Following a review of the probative medical evidence of 
record, the Board finds that a compensable evaluation for the 
scars of the left knee is not warranted.  The medical 
evidence shows that the veteran's disability is manifested by 
two scars on the superior aspect of the left patella.  



The medical evidence does not show that the scars are poorly 
nourished with repeated ulceration or are tender and painful 
on objective demonstration.  The VA examiner in February 1993 
found that the scars were well-healed, freely movable, and 
nontender.

The schedular criteria also provide that scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In this regard, the probative medical 
evidence does not show that the scars are linked to 
limitation of function of the left knee.  Specifically, the 
probative evidence of record shows that the veteran has knee 
complaints of swelling and pain of the left knee and the 
clinical evidence shows moderate crepitus of the patella.  
The probative medical evidence does not show that this 
additional knee pathology is linked to the service-connected 
scars.  The issue of whether these additional disorders are 
linked to the service-connected scars requires competent 
medical evidence.  Espiritu, supra.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran or his counsel.  However, 
there is no regulation that provides a basis upon which to 
assign a compensable evaluation with respect to the veteran's 
service-connected left knee disability, for the reasons 
discussed herein. 

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for a compensable 
initial evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.



ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a bilateral right foot 
and ankle disorder, urethritis, a cardiac arrhythmia, the 
residuals of left testicular trauma, and internal derangement 
of the left knee, the appeal is denied.

Service connection for actinic keratoses is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD for the period from November 10, 1992 to November 6, 
1996, is denied.  

Entitlement to an increased evaluation in excess of 
30 percent for PTSD for the period between November 7, 1996, 
and April 6, 1997, is denied.

Entitlement to an increased evaluation in excess of 
50 percent for PTSD from April 7, 1997, is denied.

Entitlement to an initial compensable evaluation for scar of 
the left knee is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in cases where the medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be afforded.  38 C.F.R. § 3.326 (1998).  
In the case at hand, the Board finds that clarification of 
the medical evidence regarding the etiology of the veteran's 
bilateral hearing loss is warranted.  

A February 1993 VA ears, nose, throat examination report 
shows that the veteran reported trouble hearing for the past 
several years.  The veteran reported noise exposure during 
service and at work.  The diagnosis was bilateral high 
frequency sensorineural hearing loss consistent with noise 
exposure.  The Board notes that the examiner does not 
specifically link the diagnosis of hearing loss to the 
inservice noise exposure.  

The October 1996 VA ears, nose, throat examination shows a 
history of inservice artillery and industrial noise exposure.  
The pertinent medical findings revealed high frequency 
sensorineural hearing loss in both ears.  The diagnosis was 
noise-induced sensorineural hearing loss versus malaria 
treatment.  Again, the examiner does not specifically link 
the current diagnosis of hearing loss to the inservice noise 
exposure or the postservice noise exposure.  

The examiner's diagnosis also shows that the hearing loss 
could possibly be due to the malaria treatment.  The 
probative evidence of record shows that the veteran was 
treated for malaria during service at which time he received 
three separate drugs. The examiner does not specify whether 
any of the medications are ototoxic.  Under the 
circumstances, the Board finds that clarification of the 
medical evidence with respect to the etiology of the 
veteran's hearing loss is warranted.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he identify all names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA or non-VA, inpatient and 
outpatient, who have treated him for 
bilateral hearing loss.  After obtaining 
any necessary authorization, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports.

2.  After securing any additional medical 
records and regardless of whether any 
additional records are associated with 
the claims file, the veteran should be 
afforded a VA examination with a 
specialist in diseases of the ear.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies must be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should identify 
all of the veteran's ear disorders.  

It is requested that the examiner provide 
an explicit opinion regarding the 
etiology of the veteran's current 
bilateral hearing loss given the 
veteran's history of treatment for 
malaria, inservice acoustic trauma in the 
form of artillery, and history of 
postservice noise exposure operating 
heavy machinery.  

The examiner should specifically comment 
whether each of these factors in and of 
itself could cause the veteran's 
bilateral hearing loss, and if not, 
whether any combination of the factors 
could collectively cause hearing loss.  A 
complete rationale for any opinion should 
be given.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claim for 
service connection for bilateral hearing 
loss. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

